Exhibit 10.17

Letter, dated April 1, 2007, amending the Directorship Agreement between Hawker
Belgium S.A. and Raymond R. Kubis

April 1, 2007

Mr. Raymond R. Kubis

c/o  EnerSys

   2366 Bernville Road

    Reading, PA 19605

Dear Ray:

With reference to the Managing Directorship Agreement dated January 8, 2002, (as
amended the “Directorship Agreement”), between you and EnerSys S.A. (formerly
known as Hawker Belgium S.A., and referred to herein as the “Company”), pursuant
to which you are currently serving as Managing Director of the Company, we
confirm that effective as of April 1, 2007 your annual fixed gross emolument
provided for in Subsection 2.1 of the Directorship Agreement has been increased
to €334,000 (payable in twelve monthly installments of €27,833). Subsection 2.1
of the Directorship Agreement is hereby amended to reflect such increase.

Except as expressly set forth herein, the Directorship Agreement shall remain in
full force and effect.

 

S.P.R.L. EnerSys B.V.B.A. By:        Nadine de Smet   Managing Director

 

Agreed to and accepted:     Raymond R. Kubis